Citation Nr: 1211050	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-35 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  His service included a tour of duty in Vietnam from July 1970 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for PTSD.  

In February 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.  During the hearing, it was noted that the Veteran had been diagnosed with psychiatric disabilities other than PTSD, and that the issue on appeal should therefore be recharacterized more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  However, review of the virtual VA system reflects that the RO denied entitlement to service connection for other psychiatric disorders, specifically anxiety and mood disorder, and those claims are not before the Board on this appeal.  Consequently, as entitlement to service connection for psychiatric disabilities other than PTSD has been addressed by the RO, the Board will decide only the issue of entitlement to service connection for PTSD herein. 

The claim for entitlement to service connection for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that additional development is warranted in this case before the Board can properly decide the issue of entitlement to service connection for PTSD.  With respect to PTSD, service connection requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone is insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  Prior to this recent amendment to the regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  That amendment is relevant to the present case.

In further regard to the amendment referred to above, if a stressor claimed by a veteran is related to the veteran's fear or hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis or PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

In this case, the Veteran's discharge record (DD Form 214) shows that he served in Vietnam from July 10, 1970, to July 9, 1971, and his military specialty was a "RT" forklift and loader.  This is consistent with his written statements and hearing testimony of having worked in the ammunition dump loading and unloading ammunition, and is consistent with his report of being in constant fear of the ammunition dump getting hit or blown up by the enemy.  It is also consistent with the Veteran's claimed stressor of experiencing a negative encounter with a South Vietnamese's soldier at the ammunition dump at which time the soldier pulled a gun on him.  He explained that this occurred because, while loading ammunition onto the soldier's truck, the Veteran damaged the soldier's truck and angered him.  Both stressors involved the Veteran fearing for his life.  

The Board finds that the evidence of record supports a diagnosis of PTSD.  Multiple VA treatment notes contain diagnoses of PTSD, including diagnoses by psychiatrists.  However, these diagnoses do not indicate whether the PTSD is related to the claimed in-service stressors.  Further development is therefore warranted with respect to determining whether the Veteran's claimed stressors above are adequate to support a diagnosis of PTSD.  The available evidence on this point consists of an October 2011 summary report by the Veteran's readjustment counselor at the Vet Center who said that the Veteran had been frightened for his life on a daily basis in service and that this caused him to have elevated stress levels which were evidenced in his PTSD symptoms.  There is also a VA examination report dated in February 2008 by a clinical psychologist who diagnosed the Veteran as having PTSD and related it to his history of depression, concentration difficulties, and alcohol abuse.  He went on to report that the Veteran and his spouse said that the Veteran had been experiencing concentration difficulties ever since his return from Vietnam.  However, the evidence lacks the requisite opinion by a VA or VA-contract psychiatrist or psychologist confirming that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  38 C.F.R. § 3.304(f)(3).  Moreover, the Veteran's PTSD diagnosis is complicated by head trauma that he sustained in a motor vehicle accident in March 2006.   

Also, there appear to be outstanding treatment records that must be obtained.  In this regard, the virtual VA system is showing that additional evidence has been submitted to the AOJ in support of additional claims that the Veteran filed which the AOJ adjudicated in July 2011.  This evidence has not been associated with the Veteran's claims file and includes VA medical center records and records from the Social Security Administration (SSA).  This evidence should be associated with the Veteran's claims file.  Moreover, in February 2011, the Veteran testified that he completed an 18 week PTSD Trauma Group Program, a 12 week anger management class, and attends weekly PTSD group sessions at the Vet Center.  The RO/AMC should insure that these records and any other outstanding relevant records are obtained and associated with the claims file. 

Thereafter, if the evidence obtained and on file does not adequately address the requisite criteria under 38 C.F.R. § 3.304(f)(3), the Veteran should be afforded a VA psychiatric examination so that such criteria can be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain any identified relevant outstanding VA or private treatment records, to specifically include records from the 18 week PTSD Trauma Group Program the Veteran completed, the 12 week anger management class he completed, and the weekly PTSD group sessions he attends at the Vet Center.

2.  Obtain any outstanding records relating to a disability determination by SSA with regard to the Veteran.

3.  If the records on file, to include those obtained pursuant to the directives above, do not satisfy the criteria for entitlement to service connection for PTSD set out under 38 C.F.R. § 3.304(f)(3), afford the Veteran a VA PTSD examination by a psychiatrist or psychologist.  The entire claims file must be made available to the psychiatrist or psychologist designated to examine the Veteran.  The report of examination should include discussion of the Veteran's documented medical history and assertions and all clinical findings should be reported in detail.  The examiner should be specifically informed of the claimed stressors above.  The examiner should then be requested to provide an opinion as to whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors. 

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the claim for entitlement to service connection for PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

